          Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA


          -v-
                                                               No. 08-cr-789-6 (RJS)

    MILTON SAMUELS,                                       MEMORANDUM OPINION & ORDER

                                   Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        Defendant Milton Samuels has filed two pro se motions seeking collateral relief from his

conviction and sentence. First, Samuels requests compassionate release under the First Step Act

of 2018, 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 434                      .) 1 Second, Samuels alleges



                                                                448                     .) For the

reasons set forth below,                                              release is DENIED without

                                                                      , which the Court construes

as a successive habeas petition, is TRANSFERRED to the United States Court of Appeals for the

Second Circuit.

                                              I. Background

        The Court has previously recounted the facts surrounding                           in some

detail, see McLean v. United States, Nos. 12-cv-1954 (RJS), 12-cv-7362 (RJS), 12-cv-7559 (RJS),


1

criminal case, United States v. Samuels, No. 08-cr-789-


448
          Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 2 of 8




08-cr-789 (RJS), 2016 WL 3910664, at *2 *3 (S.D.N.Y. July 13, 2016), and so will only reference

those facts necessary to resolve the pending motions.

         Between early 2007 and 2008, Samuels participated in a conspiracy to distribute hundreds

of kilograms of cocaine through the New York and New Jersey areas. (Trial Tr. 1388:10 12,

1391:21 25.)                                                               for the leaders of the



his supplier. (Trial Tr. 578:21 25, 585:21 23, 1395:10 13.)

         On November 5, 2008, a grand jury in the Southern District of New York returned an

indictment charging Samuels with participating in a conspiracy to distribute five kilograms or more

of cocaine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). (Doc. No. 40.) On February 18,

2009, the grand jury returned a second superseding indictment adding a second count that charged

Samuels with using and possessing a firearm in furtherance of the drug conspiracy in violation of

18 U.S.C. § 924(c)(1)(A). (Doc. No. 70.)

         On March 16, 2009, trial commenced on the superseding indictment against Samuels and

one of his co-conspirators. (See Minute Entry for Proceedings, dated March 16, 2009.) After nine

days of trial, the jury convicted Samuels on both counts. (Trial Tr. 1646:13 1647:25.) On

November 13, 2009, the Court sentenced Samuels to                                     id. 40:5 23),

well below the Guidelines range of life imprisonment (id. 21:1 2). Samuels subsequently appealed

his conviction and sentence (Doc. No. 162), and on April 5, 2011, the Second Circuit affirmed the

                   in its entirety, see United States v. Sanchez                   , 30 33 (2d Cir.

2011).                                                  for a writ of certiorari on October 3, 2011.

See Samuels v. United States, 565 U.S. 884 (2011).




                                                 2
          Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 3 of 8




                   s current projected release date is May 28, 2028. (Doc. No. 436 (                  )

at 4.)

         On September 27, 2012, Samuels, proceeding pro se, filed a petition for the issuance of a

writ of habeas corpus pursuant to 28 U.S.C. § 2255. (No. 12-cv-7362, Doc. No. 1.) Samuels

principally asserted that he was denied the effective assistance of counsel at trial and at sentencing.

(No. 12-cv-7362, Doc. No. 3, at 5

all respects. (Doc. No. 343 at 17 26.) On five separate occasions since then, the Court has denied

            subsequent challenges to his conviction (styled in various ways) as successive habeas

petitions. (Doc Nos. 371, 393, 404, 427, 431.)

         Less than a month after the Court denied the fifth of these successive habeas petitions,

Samuels filed the two challenges currently before the Court. In the first challenge, a motion dated

September 14, 2020, Samuels seeks compassionate release pursuant to the First Step Act of 2018,

18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic. (Samuels Mot. at 2.) In addition

to general arguments about the severity of the pandemic and its effect on federal prison

populations, Samuels argues that his particular medical conditions, including

                                                                                 nocompromised . . .

and make him pron[e] to contracting COVID-             Id. at 7.)



                                                                                                   nal

                 Samuels Letter at 1.) In the letter, Samuels appears to assert that the Court lacks



                                             Id.) Attached to the letter is a summary of a civil case

from the Ninth Circuit. (Id. at 3 4.)



                                                  3
         Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 4 of 8




                                           II. Discussion

A.
       has not exhausted his administrative remedies as required by § 3582(c)(1)(A).



                      United States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 1876300, at *2

(S.D.N.Y. Apr. 14, 2020) (quoting United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL



                                                Id.                                                [a

             term of imprisonment . . . after considering the factors set forth in section 3553(a) if




       Importantly, a court

motion of the Director of the Bureau of Prisons[] or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to

                                                                               Id. This Court has

previously concluded that if a defendant seeks compassionate release where the BOP has not filed

                                                                               ous and mandatory

and must therefore be strictly enforced.     Ogarro, 2020 WL 1876300, at *3 (internal quotation

marks and alteration omitted); see also Roberts, 2020 WL 1700032, at *2 3; United States v.

Woodson, 452 F. Supp. 3d 31, 34 35 (S.D.N.Y. Apr. 6, 2020); United States v. Hernandez, 19-cr-

834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020).

       Samuels has failed to fully exhaust his administrative remedies as required by

§ 3582(c)(1)(A). Although Samuels insists                                                        the

                                                 4
         Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 5 of 8




Warden, (Doc. No. 445                       at 2), the government is correct that Samuels has only

requested that the BOP place him in home confinement pursuant to the Coronavirus Aid, Relief,

                                                                       not requested that the BOP

file a motion with this Court for compassionate release, (see Samuels Mot. Ex. A). Compassionate

release under § 3582 and

                                                          United States v. Vigna, 455 F. Supp. 3d

68, 75 n.3

                                                                 the Court finds that Samuels has

not exhausted his request for relief under § 3582(c)(1)(A).

       Moreover, a denial from the Warden, alone, is insufficient to establish exhaustion. Under

§ 3582(c)(1)(A), a court may only grant a motion for compassionate release

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the



release without receiving a response. 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Accordingly,

                                request for compassionate release, Samuels                     the

                                                                                  United States v.

Ng Lap Seng, 459 F. Supp. 3d 527, 537 (S.D.N.Y. 2020). That process includes appeals to both

the appropriate Regional Director and the BOP General Counsel. See

                                                              see also 28 C.F.R. § 571.63 (noting




futile. (Samuels Reply at 2 n.1.) But this argument misunderstands what Samuels must request



                                                5
           Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 6 of 8




from the BOP. While it is true that, unlike the CARES Act, the First Step Act does not permit

BOP to unilaterally grant Samuels relief, the Act does permit the BOP to file a motion with the

                                                          ssionate release. See 18 U.S.C. § 3582(c)(1)(A).



                                                                                      Ogarro, 2020 WL 1876300,

at *2. So while the First Step Act stripped from the BOP the ability to unilaterally deny a prisoner

                                                                                                        Id. (emphasis

added). Accordingly, Samuels is still required to ask the BOP to file a request on his behalf before

he may pursue relief directly with this Court pursuant to 18 U.S.C. § 3582(c)(1)(A). If the BOP



Samuels has waited at least 30 days after submitting his request without receiving a response, or



Court is powerless to grant his motion for compassionate release.

B.                            that the Court lacks personal jurisdiction over his criminal case
         is construed as a successive habeas petition and transferred to the Court of Appeals.

                                                                                                               Personal



collateral attacks to his conviction.2

letter cites no legal authority for the request. Nevertheless, the Court construes it as one to vacate

his conviction and sentence pursuant to 28 U.S.C. § 2255.




2
  Although it is not entirely clear from the letter, it appears that Samuels may also be seeking records from his criminal
case pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a. (See Samuels Letter at 1 2.) To the extent that Samuels
is making such a request from the Court, it is denied, as                                                            See 5
U.S.C. §§ 551(1)(B), 552(f), 552a(a)(1).

                                                            6
          Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 7 of 8




district court without prior authorization from the                                      McPherson v.

United States, No. 19-cv-8635 (WHP), 2020 WL 2765914, at *3 (S.D.N.Y. May 28, 2020)

(quoting 28 U.S.C. § 2255(h)). While not every subsequent § 2255 motion will qualify as a

                                      ion,

a prior § 2255 petition, raising claims regarding the same conviction or sentence, has been decided

                 Corrao v. United States                                                            true

                                                            Id.



(See Doc. No. 343 at 17                                                                            2255

                                                                          -labeling their section 2255

           Avendano v. United States, No. 02-cr-1059 (LTS), 2014 WL 7236063, at *2 (S.D.N.Y.

Dec. 19, 2014). Because                                s the validity of his underlying conviction for



habeas petition that must be transferred to the Court of Appeals so that the Second Circuit can

determine whether to permit such a petition here. See Liriano v. United States, 95 F.3d 119, 123



court without . . . authorization[,] . . . the district court should transfer the petition . . . to th[e]



                                             III. Conclusion



without prejudice, and his letter request is TRANSFERRED to the United States Court of Appeals

for the Second Circuit. The Clerk of Court is respectfully directed to terminate the motions



                                                   7
         Case 1:08-cr-00789-RJS Document 450 Filed 12/28/20 Page 8 of 8




pending at Doc. Nos. 434 and 448. In addition, the Clerk of Court is respectfully directed to

                    successive habeas petition, Doc. No. 448, to the Court of Appeals for the

Second Circuit pursuant to 28 U.S.C. § 1631. If the Second Circuit authorizes Samuels to proceed

with his successive petition, he may move to reopen the proceeding under docket number 12-cv-

7362. Lastly, the Clerk of Court is respectfully directed to mail a copy of this Order to Samuels.

SO ORDERED.

Dated:         December 28, 2020
               New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                8
